DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/03/2021. As directed by the amendment: claims 1, 11 and 15 have been amended and claims 19 and 20 have been cancelled. Thus, claims 1-18 are presently pending in this application with claims 3, 5, 6, 10, and 12 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the flexible element passing completely through the second implant in a single pass without intermediately passing through the first implant” which is not supported by the originally filed without intermediately passing through the first implant”. Additionally, while to drawings do show “the flexible element passing completely through the second implant in a single pass” they do not show “without intermediately passing through the first implant”. Therefore, this limitation is considered new matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the flexible element passing completely through the second implant in a single pass without intermediately passing through the first implant” which, as explained above, is not supported by the originally filed application. Furthermore, the scope of “without intermediately passing through the first implant” is unclear. For example, if the flexible element passes completely through the second implant in a single pass, it is unclear how it could also pass intermediately through the first implant. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos et al. (US 2011/0022061 A1) and Arai et al. (US 2013/0237997 A1).
Regarding claim 1, 4, and 8 Orphanos discloses (fig. 1) a surgical device, comprising: 
a first implant 108; a second implant 106 (see ¶0043 and fig. 1); and 
a flexible element 110 coupling the first 108 and second 106 implants (see ¶0043 and fig. 1) and passing through the second implant 106 in a single direction (see annotated fig. 1 below), the flexible element 110 forming an adjustable loop closed with a sliding knot 130 (see ¶0045 and fig. 1) with the first implant 108 and second implant 106 arranged within the adjustable loop (see fig. 1), and having first and second free ends extending from the sliding knot 130 arranged immediately adjacent to the second implant 106 (see fig. 1), wherein 
the first free end of the flexible element 110 is configured to be tensioned to decrease a size of the loop (see ¶0045-0046), wherein the sliding knot 130 is configured to directly contact the second implant 106 (see fig. 1) and a gap is formed between the first implant 108 and the second implant 108 when the size of the loop is decreased (see fig. 1); the first implant 108 is substantially rigid (the first implant is not flexible or conformable, therefore it is rigid; see fig. 1-3B).

    PNG
    media_image1.png
    382
    380
    media_image1.png
    Greyscale

Orphanos is silent regarding the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant is substantially non-rigid and conformable; the second implant comprises a member formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof.


    PNG
    media_image2.png
    441
    876
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Orphanos to have the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant is substantially non-rigid and conformable; the second implant comprises a member formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof as taught by Arai, for the purpose of being able to have infinite adjustability and/or 
Regarding claim 2, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Orphanos as modified is silent regarding the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element.
Orphanos teaches that knot is a sliding knot but is silent as to the method of forming the knot.  The claimed phrase “the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element” is being treated as a product by process limitation; that is, that the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Orphanos is silent as to the method used to form the sliding knot, it appears that the knot in Orphanos would be the same or similar as that claimed; especially since both applicant’s knot and the Orphanos’s knot is a sliding knot for adjusting a loop.
Regarding claim 7, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Orphanos further discloses (fig. 1) the first 108 and second 106 implants are slidably coupled to the loop (see ¶0044).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orphanos in view of Arai as applied to claim 7 above, and further in view of Stone et al. (US 2008/0065114 A1).
Regarding claim 9, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Orphanos as modified is silent regarding the member is formed from a suture strand wrapped around a portion of the loop.
However Stone, in the same filed of endeavor, teaches of a changeable implant 100 that is a suture strand wrapped around a portion of the loop (see ¶0024).
Therefore, the substitution of one known implant changeable implant (suture strand wrapped around a portion of the loop as taught in Stone) for another (as taught in Orphanos as modified) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Stone teaches that a suture strand wrapped around a portion of the loop is a suitable alternative changeable implant and the substitution of the suture strand wrapped around a portion of the loop as taught in Stone would have yielded predictable results, namely, an implant of Orphanos as modified that would compress when the loop is tensioned. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 15-18 are allowed. See reasons for indicating allowable subject matter in final rejection mailed 05/13/2020.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 02/03/2021, with respect to the objection of claims 15-18 have been fully considered and are persuasive.  The objection of claims 15-18 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 02/03/2021, with respect to the rejection of claim 20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 20 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 02/03/2021, with respect to the rejection(s) of amended claim(s) 1, 4, 7, and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 
Applicant’s arguments, see pg. 8-9, filed 02/03/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 103 has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771